Citation Nr: 1708527	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  08-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for psychophysiological reaction of the respiratory system with bronchial asthma. 

2.  Entitlement to a higher initial rating for depressive disorder in excess of 30 percent prior to March 31, 2014 and in excess of 50 percent thereafter, prior to December 17, 2016.

3.  Entitlement to Special Monthly Compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114 (s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1946 to November 1949 and from May 1951 to January 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

An April 2013 Board decision denied a rating in excess of 30 percent for psychophysiological reaction of the respiratory system with bronchial asthma.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court granted a Joint Motion for Partial Remand and remanded the issue of entitlement to a rating in excess of 30 percent for psychophysiological reaction of the respiratory system to the Board for action consistent with the Joint Motion.  

In May 2014, the Board remanded the case for additional development, including a VA social and industrial examination.  Pursuant to the Joint Motion, the Board took jurisdiction over the issue of an increased rating for depressive disorder.   The Board found that the RO must consider the ratings assigned for both psychophysiological reaction and depressive disorder.  The requested development has been completed, and the case has been returned to the Board for appellate review.  Moreover, the Veteran has been granted a 100 percent rating for depressive disorder from December 17, 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Prior to July 11, 2010, psychophysiological reaction of the respiratory system was manifested by FEV1 of 83 percent predicted and FEV-1/FVC 102 percent of predicted and did not require at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids. 

2.  For the rating period from July 11, 2010, the Veteran's psychophysiological reaction of the respiratory system with bronchial asthma has been characterized by FEV-1 of less than 40-percent predicted.

3.  Prior to December 20, 2010, the Veteran's depressive disorder associated with asthma approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  From December 20, 2010 to December 16, 2016 the Veteran's depressive disorder associated with asthma approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

5.  The Veteran has a 100 percent rating for asthma from July 11, 2010, and a 70 percent rating for depressive disorder from December 20, 2010. 


CONCLUSIONS OF LAW

1.  Prior to July 11, 2010, the criteria for a rating in excess of 30 percent for psychophysiological reaction of the respiratory system with bronchial asthma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97, Diagnostic Code 6602, 4.130, Diagnostic Code 9434 (2016).

2.  From July 11, 2010, the criteria for a 100 percent rating for bronchial asthma are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97, Diagnostic Code 6602 (2016).

3.  Prior to December 20, 2010, the criteria for a rating in excess of 30 percent for depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9434 (2016).

4.  From December 20, 2010, until December 16, 2016, the criteria for a 70 percent rating for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9434 (2016).

5.  The criteria for special monthly compensation at the housebound rate, effective December 20, 2010, have been met. 38 U.S.C.A. §§ 1114(s), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO sent the Veteran VCAA notice in November 2006.   The letter advised the Veteran him of the type of evidence and information needed to substantiate his increased rating claim, and of his and VA's respective responsibilities in obtaining this evidence.  The AOJ also advised him as to how disability ratings and effective dates are assigned.

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The service treatment records and post-service VA treatment records have been obtained.  The Veteran was afforded VA examinations for asthma in July 2005, January 2007, November 2008, January 2012, and February 2013.  The Veteran had VA psychiatric examinations in December 2006, December 2009, December 2010, June 2011, and January 2017.  The examinations are adequate to decide the claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The AOJ is also found to have complied with the Board's May 2014 remand directives with regard to the issue of an increased rating for psychophysiological reaction of the respiratory system with bronchial asthma.  Stegall v. West, 11 Vet. App. 268 (1998).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2008).  In other cases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

 Increased Rating for Psychophysiological reaction of the Respiratory System with Bronchial Asthma

Service connection for psychophysiologic reaction of the respiratory system was granted in an April 1954 rating decision.  A non-compensable rating was assigned from February 1954.  A 30 percent rating was assigned from January 1974.  A claim for an increased rating was received in October 2006.  

Asthma is rated according to Diagnostic Code 6602.  Under Diagnostic Code 6602, a 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication. 

A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids. 

A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The Veteran had a VA examination for asthma in July 2005.  The Veteran reported several hospitalizations due to asthma exacerbation, bronchitis, and pneumonia, but he could not recall the dates.  He reported that his last visit to the emergency room for asthma exacerbation was in 2004.  He was treated with antibiotics, and the condition resolved.  The Veteran reported that his condition had worsened in the past few years with more frequent asthma attacks.  He reported that, despite the use of continuous medications, he continued to have recurrent asthma exacerbations.  It was noted that his current treatment included respiratory therapy with ipratropium bromide, Singulair, formoterol and Advair.  Pre-bronchodilator pulmonary function tests showed FEV-1 of 83 percent predicted and FEV-1/FVC of 102 percent.  

The Veteran had a VA examination for asthma in January 2007.  The Veteran reported treatment with Advair.  Respiratory function tests were not completed.

Upon VA examination in November 2008, the Veteran reported that he was having 3-4 asthma attacks per week, controlled with current treatment.  He reported daily use of an inhaler.  There was no history of hospital or emergency room visits.  The Veteran declined to undergo a pulmonary function test because he had an asthma attack the last time that pulmonary function tests were done.  The Veteran reported that he was scared to repeat the tests, due to worsening of his condition.  It was noted that the most recent pulmonary tests were in July 2005.

A VA pulmonary function test dated in July 2010 noted post-bronchodilator findings of FEV-1 of 30 percent predicted and FEV1/FVC 77 percent of predicted.  The reported indicated that Albuterol 0.083% was given via a small volume nebulizer for the post-bronchodilator test.  A VA physician noted "a very severe obstructive pulmonary impairment, which was not responsive to bronchodilator therapy."

Upon VA examination for asthma in January 2012, the Veteran reported that his condition had been more or less the same since his last examination in November 2008.  He reported that he had not experienced acute attacks or exacerbations requiring hospitalization.  The Veteran reported that he always had wheezes and shortness of breath.  The Veteran reported that he required the use of daily inhaled medications and inhaled anti-inflammatory medications.  The Veteran did not require antibiotics or oral bronchodilators.  He did not require oral or parenteral corticosteroid medication.  A pulmonary function testing was not performed because the Veteran declined to wait for the evaluation.  

The Veteran had a VA examination in February 2013.  The Veteran reported symptoms of shortness of breath, wheezing, running nose, nasal congestion, and post-nasal drip.  He reported that his last exacerbation was one week earlier.  He had not had recent hospitalizations.  The examination noted that the Veteran did not require the use of oral or parenteral steroid medications.  He required inhaled medications, including bronchodilator and anti-inflammatory medications.  The Veteran had not had any asthma attacks with respiratory failure in the prior 12 months.  The Veteran had visited physicians for asthma exacerbations on a monthly basis in the prior 12 months.  Pre-bronchodilator pulmonary function testing showed FEV-1 60 percent of predicted and FEV1/FVC 96 percent of predicted.  The examiner indicated that FVC% most accurately reflected the Veteran's disability.  The examiner indicated that post-bronchodilator testing was not completed due to chest pain.

The Board finds that a rating in excess of 30 percent is not warranted for psychophysiological reaction of the respiratory system with bronchial asthma prior to July 2010.  The evidence during that period does not show that the Veteran's disability was manifested by an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids. 

The Board finds that the criteria for a 100 percent rating for bronchial asthma were met from July 2, 2010, based on the VA pulmonary function test which noted 
FEV-1 of 30 percent predicted.  Although subsequent tests indicated otherwise, the Board finds that this test best accounts for the Veteran's disability picture during this second period.  Accordingly, a 100 percent rating is warranted under Diagnostic Code 6600 from July 2, 2010.  

Initial Rating for Depressive Disorder 

The May 2014 Joint Motion found that the Board did not properly consider the appropriate rating for the psychological component of the Veteran's respiratory disorder in the April 2013 decision,which is rated under Diagnostic Code 9434.  Based on the Joint Motion, in the May 2014 remand, the Board took jurisdiction over the issue of the appropriate rating for depressive disorder.  

An April 2010 rating decision granted service connection for depressive disorder, from October 2009.  A 30 percent rating was assigned from October 2009 to March 30, 2014; a 50 percent rating was assigned from March 31, 2014; and a 100 percent rating has been in effect since December 17, 2016.   

Depressive disorder is rated under the general rating formula for mental disorders. 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under the rating criteria, a 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Veteran had a VA examination in December 2006.  The examiner diagnosed dementia, not otherwise specified.  The examiner opined that the Veteran had total occupational and social impairment due to cognitive decline.  The examiner noted that the Veteran was neatly groomed and had good hygiene.  The examiner indicated that the Veteran was unable to provide for basic needs of food, clothing, and shelter.   The examiner opined that dementia was not related to the psychological reaction of the respiratory system.  A GAF score of 50 was assigned.

Upon VA examination in December 2009, the Veteran reported that he was depressed and anxious due to his respiratory condition.  The Veteran had normal mood and anxious affect.  His speech was spontaneous.  His remote and immediate memory were mildly impaired.  The examiner assigned a GAF score of 65.  

At a December 2010 VA examination, the Veteran reported trouble sleeping and nightmares.  He complained of financial problems and an inability to work due to asthma.  The examiner noted that the Veteran had an organized thought process and restricted affect.  He denied suicidal or homicidal ideas.  The Veteran denied hallucinations.  His insight appeared to be partial, but his judgment was fair.  He was well-groomed and had good eye contact.  A GAF score of 48 was assigned.  The Veteran reported that his stressors included asthma.  The examiner noted limited social functioning.

In June 2011, the Veteran was referred for a neuropsychological evaluation to rule out dementia.   The Veteran came to the appointment alone. He was alert and oriented and had appropriate grooming.  His speech showed increased latency of response.  His mood was euthymic, with congruent affect.  There were no perceptual disturbances.  He did not demonstrate suicidal or violent ideation.  His insight was good.  A psychologist diagnosed dementia due to multiple etiologies.  A GAF score of 45 was assigned.

The Veteran had a VA psychiatric examination in January 2017.  The examiner diagnosed unspecified cognitive disorder and unspecified depressive disorder.  The examiner opined that it was not possible to differentiate the symptoms of the two diagnoses.  Total social and occupational impairment was noted.  

Governing regulation provides that the evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. 

The Board finds that a rating in excess of 30 percent is not warranted for depressive disorder during the period prior to December 20, 2010.  The December 2009 VA mental disorders examinations showed that the Veteran had mild memory impairment, normal mood and normal speech.  The GAF score of 65 assigned by the examiner is commensurate with moderate impairment. 

The Board finds that a 70 percent rating is warranted for depressive disorder from December 20, 2010.  The GAF score of 48 assigned in December 2010 is indicative of serious impairment of occupational and social functioning.  The examination findings show that the Veteran's depressive disorder was productive of occupational and social impairment, with deficiencies in work, family relationships, judgement and mood, to include an inability to establish and maintain effective relationships.  As such a 70 percent rating is warranted for depressive disorder from December 20, 2010.  

The Board finds that the criteria for a rating in excess of 100 for depressive disorder were not met prior to December 17, 2016.  A January 2017 VA examination provides initial evidence of total social and occupational impairment due to dementia and depressive disorder as well as evidence indicating that the symptoms of the two diagnosed mental disorders are overlapping.  Although the December 2006 psychiatric examination found that the Veteran had total social and occupational impairment due to dementia, other VA examinations prior to January 2017 do not show total impairment.  The VA examinations in December 2009, December 2010 and January 2011 reflect that the Veteran was alert and well-oriented with appropriate grooming.  Accordingly, the Board finds that the December 2006 examination does not provide a basis for a finding of total occupational and social impairment, as the overall level of impairment based on all of the evidence prior to December 2016 did not approximate total impairment.

Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As the Veteran in this case has been granted a 100 percent disability rating, the maximum allowable for asthma, from July 2, 2010, referral of that claim for extra-schedular consideration during that period is considered moot.  See 38 C.F.R. 
§ 3.321.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The rating criteria for asthma consider his respiratory function, frequency of treatment, and required medications.  The rating criteria for depressive disorder describe the occupational and social impairment due to his symptoms.

The Board further observes that, even if the available schedular evaluations for the Veteran's disabilities are inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities. There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings. 

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted, especially when also realizing that a TDIU has been in effect since March 2014 and the Veteran as of this decision is in receipt of a 100 percent rating for asthma and SMC.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

There is also no current allegation by the Veteran indicating any additional functional impairment caused by the collective impact of the service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration that the rating schedule be inadequate has not been met, and the assigned schedular rating is adequate.  The Board finds that referral for the assignment of extraschedular disability ratings is not warranted.

In this case the Board awards the Veteran a 100 percent rating for asthma from July 11, 2010, and a 70 percent rating for depressive disorder from December 20, 2010.  Because the Veteran has a single service-connected disability rated as total (i.e. his respiratory disability), and has additional service-connected disabilities that are independently rated at least 60 percent (depressive disorder), the criteria for SMC at the housebound rate were met as of December 20, 2010.  Thus, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective December 20, 2010.


ORDER

Prior to July 2, 2010 a rating in excess of 30 percent for psychophysiological reaction of the respiratory system with bronchial asthma is denied.

A 100 percent rating is granted for psychophysiological reaction of the respiratory system with bronchial asthma from July 2, 2010, subject to regulations governing the payment of monetary benefits.

Prior to December 20, 2010, a rating in excess of 30 percent for depressive disorder is denied.

From December 20, 2010 to December 16, 2016, a 70 percent rating, but no higher, is granted for depressive disorder, subject to regulations governing the payment of monetary benefits.  

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective December 20, 2010.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


